In a negligence action to recover damages for personal injuries, etc., defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated March 10, 1976, as (1) granted plaintiffs’ motion to set aside a jury verdict in favor of defendant on the cause of action for personal injuries, (2) severed that cause of action from the cause of action for property damage and (3) granted a new trial as to the personal injury cause of action. Order affirmed insofar as appealed from, with costs. The Trial Term properly exercised its discretion, as the jury could not have reached its conclusion on any fair interpretation of the evidence. The record clearly established the negligence of defendant’s deceased and the jury could not, by any rational process, have found plaintiff Joseph Vaccaro guilty of contributory negligence (see De Lizia v Beavers, 42 AD2d 843, affd 34 NY2d 902). Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.